Citation Nr: 0110531	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  92-00 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of 
hepatitis, to include liver damage.

2.  Entitlement to service connection for a substance 
disorder, secondary to treatment received for a service-
connected left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from November 1977 to 
October 1985.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1990 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which denied the benefits 
sought on appeal.  

The Board notes that this matter was previously denied by the 
Board in an August 1994 decision.  The veteran appealed that 
denial to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated in July 1995, the Court 
vacated the August 1994 BVA decision for development 
consistent with the parties' Joint Motion for Remand and to 
Stay Further Proceedings.  The case was returned to the 
Board, and was remanded in November 1995 and April 2000 for 
additional development.  Recently, in December 2000, the 
veteran appeared at a second hearing before the Board in 
Washington, D.C., and presented additional testimony in 
support of his claims on appeal.  At the veteran's hearing he 
raised additional claims which have not yet been developed.  
He raised a claim for entitlement to service connection for a 
bipolar disorder, and entitlement to service connection for a 
neck injury.  Those issues are referred to the RO for 
appropriate action.  


REMAND

Upon a preliminary review of the claims files, the Board 
finds that additional development is needed in this case 
before proceeding with appellate review for the reasons set 
forth below.  

In September 1999, the veteran underwent a VA liver 
examination.  The examiner indicated that she had reviewed 
the veteran's claims folder and medical history.  She 
summarized that the veteran was found to be alcohol-dependent 
in 1980, during service, and was referred to alcohol 
rehabilitation.  In June 1981, he was hospitalized for acute 
hepatitis B, documented by conversion of hepatitis B surface 
antigen from negative to positive at that time, with 
subsequent clearance of the hepatitis B antigen, to his 
current hepatitis B immune status.  In 1994, the veteran was 
found to be hepatitis C positive, by antibody testing.  The 
examiner indicated that she had reviewed the available 
laboratory material, including a transient elevation of his 
AST and ALT levels in 1990, and recently in June 1999, but 
that his liver function tests were essentially normal.  The 
examiner reported that the veteran had had a hepatitis C 
virus PCR test in August 1998, which was less than 0.50, 
which was essentially negative for active infection.  In 
conclusion, the examiner opined that "it is extremely 
unlikely that the [veteran] has on-going liver damage 
secondary to hepatitis C."  The examiner stated that the 
"laboratory testing available to me at this point suggests 
clearance of hepatitis C virus from [the veteran's] blood."  
She further stated that "[w]ith the exception of the most 
recent set of liver function tests, [the veteran] has had 
almost ten years of normal liver function examinations."

The Board finds that despite the foregoing examination, there 
are several medical questions unanswered, which are necessary 
before adjudicating the veteran's claim.  The examiner in the 
above examination indicated that the veteran had hepatitis B 
in service, but that it was acute, and the veteran currently 
had a hepatitis B immune status.  The examiner further 
indicated that in 1994, the veteran was found to be hepatitis 
C positive, by antibody testing.  However, the examiner did 
not comment on whether the veteran may have been hepatitis C 
positive during his military service.  While the Board 
recognizes that the test for hepatitis C was not available 
until after the veteran's military service, a medical opinion 
as to whether the veteran may have had hepatitis C during 
service would be helpful to the Board.  

Additionally, the examiner in the September 1999 VA 
examination indicated that the veteran had had almost ten 
years of normal liver tests, with the exception of some 
recent tests.  She suggested that the veteran's "current 
abnormal labs could be due to such causes as medication-
induced or perhaps unreported alcohol use."  She stated that 
"a repeat quantitative HCV PCR could be performed" to 
"confirm the disappearance of the hepatitis C virus from the 
bloodstream."  In light of the foregoing statement, the 
Board finds that additional testing should be conducted to 
confirm the presence or absence of the hepatitis C virus.  
See Hyder v. Derwinski,   1 Vet. App. 221, 225 (". . . [T]he 
VA breached the statutory duty to assist by not conducting 
the supplemental examination recommended by its own 
physician.")  Additionally, if the veteran is deemed to have 
current hepatitis C, or liver damage, an opinion should be 
offered as to whether any such current disorder is related to 
the veteran's military service.  

As to the claim for service connection for a substance 
disorder, as secondary to in-service treatment for a left 
shoulder disability, the Board notes that in August 1999, the 
veteran underwent a VA examination for mental disorders.  The 
examiner indicated that he had reviewed the veteran's claims 
folder, as requested.  The examiner summarized that the 
veteran sustained a left shoulder injury in an accident in 
July 1979, and was diagnosed with a third degree 
acromioclavicular separation.  The veteran was treated with 
pain medication and rehabilitation, and had limited duty 
until February 1980.  The examiner reported that the veteran 
was treated with limited amounts of pain medication, although 
the veteran disputed this fact, and claimed that he was 
treated with larger amounts of pain medication.  The examiner 
stated that the veteran was prescribed Percocet for 
approximately five months.  The examiner noted that according 
to the records, the veteran continued to complain of pain, 
and that he started using heroin shortly after Percocet was 
"abruptly discontinued by his orthopedic physicians."  The 
veteran then used heroin for one year, until he was admitted 
to a rehabilitation program.  The examiner indicated that 
according to the medical record, the veteran was then opiate 
free from 1981 to 1988, although he stated that he used 
alcohol during that time.  In 1988, the veteran began to use 
opiates again, and subsequently had multiple hospitalizations 
and outpatient treatment for opiate and cocaine abuse and 
bipolar disorder, diagnosed in 1993.  The veteran stated that 
on many occasions that he began to use illicit opiates 
following the prescription of Percocet by his military 
physicians.  

The examiner summarized that the veteran appeared to have 
begun to use opiates shortly after cessation of prescribed 
Percocet, and continued to do so for approximately one year.  
He entered a rehabilitation program, and was opiate free for 
the next seven years.  The examiner opined that the veteran's 
initial opiate use may have been a result of the abrupt 
cessation of prescribed narcotic pain medication, "but his 
subsequent relapse in 1988 was not related to the initial 
shoulder injury or treatment."  The examiner stated that 
"resuming opiate use seven years after cessation does not 
appear to be casually or etiologically related to [the 
veteran's] initial injury and prescribed opiate medication."

The Board finds that the foregoing examination adequately 
addressed the relationship of the veteran's opiate use to his 
prescribed medications.  However, the examiner did not 
comment on whether the veteran's alcohol use following 
cessation of his prescribed medications, was in any way 
related to that cessation.  The examiner indicated that the 
veteran was opiate-free from 1981 to 1988, although he 
reported that he used alcohol during that time.  The Board 
notes that in the September 1999 VA examination for the 
liver, the examiner commented that the veteran was found to 
be alcohol-dependent in 1980, during service, and was 
referred to alcohol rehabilitation.  At a December 2000 
hearing before the Board, the veteran emphasized that he was 
claiming substance abuse in general, to include both drug and 
alcohol abuse.  As such, a medical opinion as to the 
relationship, if any, between the veteran's alcohol abuse and 
his in-service treatment for a left shoulder injury, would be 
helpful.

Finally, the Board notes that throughout the history of this 
appeal, the veteran has repeatedly claimed that there were 
additional pertinent medical records, which had not been 
associated with his claims file.  The RO has made many 
efforts to obtain all records, including VA records and 
private medical records, identified by the veteran.  In the 
December 2000 hearing, the veteran was specifically asked if 
there were other VA records that should be associated with 
his file.  He identified records from the Philadelphia Naval 
or VA Hospital, Psychiatric Unit, from 1988 to the present.  
He also identified VA records from VA medical centers in 
Coastesville, Wilkes-Barre, and Lebanon.  In terms of private 
medical records, he indicated that he had seen a Dr. 
Gambicia, and that he would submit those records within the 
week.  It does not appear that those records were submitted 
by the veteran.  

The veteran submitted additional evidence at the hearing, 
along with a waiver of RO consideration of that evidence.  He 
indicated on one of the waiver forms that some evidence would 
be coming from White Deer Run, and that he waived RO 
jurisdiction of that evidence as well.  The Board notes that 
that evidence arrived at the Board in February 2001.  It is 
not clear to the Board whether there are any additional 
outstanding medical records.  However, as this matter is 
being remanded for additional medical opinions, and as it 
appears from the record that the veteran has received ongoing 
treatment for his disorders, it would be helpful to request 
any additional relevant records that were either generated 
since the last request for records, or that were not yet 
requested.  

The Board further notes that while the veteran's appeal was 
pending, there was a significant change in the law pertaining 
to veteran's benefits.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims, which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  This law eliminates the concept of a well-grounded 
claim, and provides that VA will assist a claimant in 
obtaining evidence required to substantiate a claim.  
Specifically, the law requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this notification, VA is required to inform the 
claimant as to what evidence the claimant is to provide and 
what evidence, if any, VA will attempt to obtain on the 
claimant's behalf.  This legislation is applicable to this 
veteran's claim.  See Karnas v. Derwiniski, 1 Vet. App. 308, 
312-313 (1991).

The RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000.  The Board finds that 
it would be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747) 
(1992)). 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The veteran should be requested to 
identify the names and addresses of any 
other medical providers that have treated 
him for the claimed disorders, and whose 
records have not yet been associated with 
the claims file.  The veteran should 
specifically be requested to identify any 
recent treatment records, such as records 
for treatment since the time of the 
December 2000 hearing, which have not yet 
been associated with his claims file.  If 
the veteran identifies any outstanding 
treatment records, the RO should obtain 
and associate those records with the 
claims file.  

2.  The veteran should be afforded a VA 
examination for the liver to ascertain 
whether the veteran currently has any 
liver damage and/or active hepatitis.  
The examiner is specifically requested to 
conduct the tests recommended by the VA 
examiner in the September 1999 VA 
examination (a repeat quantitative HCV 
PCR).  Any and all additional tests 
deemed necessary by the examiner should 
be conducted.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
including the findings in the September 
1999 VA examination for the liver, and 
then to offer an opinion as to the 
following: 1) whether the veteran 
currently has any active hepatitis, to 
include hepatitis B and hepatitis C, and 
if so, whether any such hepatitis had its 
onset during the veteran's active 
service; 2) whether the veteran currently 
has any liver damage, and if so, whether 
any current liver damage had its onset 
during the veteran's active military 
service.  The report of examination 
should include the complete rationale for 
all opinions expressed.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (2000), copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review.

3.  The RO is requested to obtain an 
additional opinion from the same VA 
examiner who performed the August 1999 
VA examination for mental disorders.  
If that examiner is not available, then 
the matter should be referred to 
another appropriate examiner for 
review.  The examiner is requested to 
review all records associated with the 
claims file, including the August 1999 
VA examination report, and to offer an 
opinion as to whether the veteran's 
alcohol use, following cessation of his 
pain medication during service for a 
left shoulder injury, was due to the 
cessation of that pain medication or 
the left shoulder injury, or whether it 
was unrelated.  If the examiner 
reviewing this matter deems that an 
additional examination of the veteran 
is necessary, then the veteran should 
be afforded an examination.  The 
opinion provided should include the 
complete rationale for all opinions 
expressed.  Since it is important "that 
each disability be viewed in relation 
to its history[,]" 38 C.F.R. § 4.1 
(2000), copies of all pertinent records 
in the veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

4.  The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 
5106-7, 5126).  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.


			
	S. L. KENNEDY	RAYMOND F. FERNER
Member, Board of Veterans' Appeals	Acting Member, Board of 
Veterans' Appeals


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



